This is an action for a breach of warranty in the sale of tea. Plaintiff recovered, and defendants appealed.
When did the sale become operative and valid? There was no compliance with the statute of frauds at Rome, when Cook, the agent of defendants, exhibited the sample and had the negotiation for the sale, and the tea was not changed or altered in any way in the city of New York. It remained there just as before, in defendants' storehouse, and covered by their insurance. Hence, there was no delivery of the tea until it was shipped in May, 1863. The sale was not consummated by the invoice sent March 21st, because that was not intended by the parties to embody the contract; and it was not "subscribed," as required by the statute. (26 Wend., 339.) The sale, therefore, was consummated, and the contract of sale became valid and operative, at the time of the delivery of the tea and its acceptance in May, 1863; and it must be treated as if the entire contract was made upon that day. (5 N.Y., 37.) This must then be treated as an executed sale with warranty; and the plaintiff was entitled to recover, without any offer to return the tea for any breach of the warranty.
But the court erred in receiving the copies of the two letters, dated June 20 and June 22, 1863. The fact that a party keeps letter-press copies of letters, does not obviate the necessity of producing the originals, or of laying the foundation in the ordinary and usual way for secondary evidence. For this error the judgment should be reversed, and a new trial granted, costs to abide the event.
Judgment reversed, and new trial granted, costs to abide the event. *Page 172